 1
 2
                                                       JS-6
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11 THE SCHWARTZ E LIQUID, a                    Case No. 8:18-cv-02002-JVS-DFM
   California Corporation, and THUY
12 NGUYEN, an individual,
                                               ORDER GRANTING STIPULATED
13                                             PERMANENT INJUNCTION AND
                Plaintiffs,                    REQUEST FOR DISMISSAL WITH
14                                             PREJUDICE
           v.
15
16 TWIST VAPOR FRANCHISING, LLC,
   a Florida limited liability company;
17 THREE BROS., LLC d/b/a TWIST
18 VAPOR, a Florida limited liability
   company; VAPING TREE, LLC, a
19 Florida limited liability company; LEAF
20 OF VAPE, LLC, a Florida limited
   liability company; BEANS OF VAPE,
21 LLC, a Florida limited liability company;
22 MUHANAD HILMI, an individual,
   d/b/a/ TWIST VAPOR CAFE; and
23 DOES 1 through 10, inclusive,
24
                Defendants.
25
26
27
28

     2835/033984-0005
     14221222 1 a10/30/19
 1             Pursuant to the Stipulation for Permanent Injunction and Stipulated Request
 2 for Dismissal With Prejudice filed by plaintiffs The Schwartz E Liquid and Thuy
 3 Nguyen (“Plaintiffs”) and defendants Twist Vapor Franchising, LLC, Three Bros.,
 4 LLC d/b/a Twist Vapor, Vaping Tree, LLC, Leaf of Vape, LLC, Beans of Vape,
 5 LLC, and Muhanad Hilmi (“Defendants”) (collectively, the “Parties”), by and
 6 through their respective counsel of record,
 7             IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
 8             1.           Defendants Muhanad Hilmi and Twist Vapor Franchising, LLC and
 9 each of their predecessors, successors, affiliates, employees, assigns, agents,
10 representatives, heirs, and attorneys, agrees not to sell, distribute, advertise, market,
11 or manufacture any products or services in connection with bearing the mark SEA
12 100 or any mark confusingly similar to Plaintiffs’ NAKED 100 or NKD 100 marks
13 (“Plaintiffs’ Marks”).
14             2.           Defendants Muhanad Hilmi and Twist Vapor Franchising, LLC and
15 each of their officers, directors, partners, agents, servants, employees, attorneys,
16 representatives, confederates, and all persons and entities acting for with, by, through
17 or under it, and any others within their control or supervision, and all others in active
18 concert or participation with the above, is permanently enjoined and restrained, from
19 using Plaintiffs’ Marks, either alone or in combination with other words or symbols,
20 in the marketing, sales, distribution, promotion, advertising, identification, or in any
21 other manner in connection with any business in the United States.
22             3.           Defendants Muhanad Hilmi and Twist Vapor Franchising, LLC and
23 each of their officers, directors, partners, agents, servants, employees, attorneys,
24 representatives, confederates, and all persons and entities acting for, with, by, through
25 or under it, and any others within their control or supervision, and all others in active
26 concert or participation with the above, be enjoined during the pendency of this action
27 and permanently thereafter from using Plaintiffs’ Marks in any form or manner that
28
                                                                 [PROPOSED] ORDER GRANTING
     2835/033984-0005
                                                           STIPULATED PERMANENT INJUNCTION
     14221222 1 a10/30/19                         -1-             AND REQUEST FOR DISMISSAL
 1 would tend to identify or associate Defendant’s businesses or services with Plaintiffs
 2 or their products;
 3             4.           Defendants Muhanad Hilmi and Twist Vapor Franchising, LLC have
 4 no remaining products bearing Plaintiffs’ Marks, and have removed or destroyed all
 5 literature, signs, labels, prints, packages, wrappers, containers, advertising materials,
 6 stationery, and any other items in their possession or control relating to Plaintiffs’
 7 products or bearing Plaintiffs’ Marks;
 8             5.           Defendants Muhanad Hilmi and Twist Vapor Franchising, LLC have
 9 instructed any print directory, Internet directory, physical store, or website that it has
10 caused to display Plaintiffs’ Marks to cease using such marks at the earliest possible
11 date;
12             6.           The Parties have had the opportunity to consult with legal counsel of
13 their choice and are fully informed and aware of the legal effect and consequences of
14 this Stipulated Injunction;
15             7.           Pursuant to the Parties’ settlement agreement and stipulation, and
16 Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all of the claims, counterclaims and
17 defenses asserted in this action are hereby dismissed with prejudice, all Parties to bear
18 their own costs and fees;
19             8.           The Court shall retain jurisdiction over this matter subsequent to the
20 dismissal of the action for the purpose of enforcing this injunction and the Parties’
21 settlement agreement.
22
23             IT IS SO ORDERED.
24
25 Dated: October 30, 2019                            __________________________________
26                                                    Hon. James V. Selna
                                                      United States District Court Judge
27
28
                                                                     [PROPOSED] ORDER GRANTING
     2835/033984-0005
                                                               STIPULATED PERMANENT INJUNCTION
     14221222 1 a10/30/19                            -2-              AND REQUEST FOR DISMISSAL
